 Case 1:18-cv-01844-RJD-JO Document 52 Filed 10/25/19 Page 1 of 1 PageID #: 406




                           FINKELSTEIN FILLER, LLP
                                         Attorneys at Law
                                                                          MAILING ADDRESS
  666 Fifth Avenue, 15th Floor                                             1610 Richmond Road
 New York, New York 10103                                             Staten Island, New York 10304
       917-846-9349                                                        718-981-2500 Ext. 241
Edward.Finkelstein@efmflaw.com                                            Facsimile 212-320-0345



                                                     October 25, 2019

 BY ECF
 Hon. Raymond J. Dearie
 United States District Court Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:     Windward Bora, LLC v. Jain, et al.
                18-CV-1844 (RJD) (JO)

 Dear Judge Dearie:

          We represent Defendant PCN, LLC (“PCN”). Pursuant to the September 20, 2019 Order,
 we are providing the status of discovery in Plaintiff’s State Court Expungement Action. At
 Plaintiff’s request, the preliminary conference (at which a discovery schedule will be set up) was
 adjourned from September 24, 2019 to October 30, 2019. Additionally, PNC Bank, the entity
 that filed the satisfaction or mortgage, appeared and has until October 31, 2019 to respond
 PCN’s cross-claims in the State Court Expungement Action. Given the foregoing, it is
 respectfully suggested that the next status report be required on or about December 13, 2019.

        Thank you for your consideration.


                                                             Respectfully submitted,

                                                             Edward R. Finkelstein
                                                             Edward R. Finkelstein


 cc: Danielle P. Light, Esq. (BY ECF)
    Thomas R. Dominczyk, Esq. (BY ECF)
